Appellate Case: 21-2108     Document: 010110760066      Date Filed: 10/28/2022    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                        October 28, 2022
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 21-2108
                                                    (D.C. No. 1:20-CR-00316-WJ-1)
  TROY LIVINGSTON,                                             (D. N.M.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before McHUGH, BALDOCK, and MURPHY, Circuit Judges.
                   _________________________________

       As early as December 2018, Troy Livingston began beating his girlfriend,

 Tyler Lamebear, who was the mother of his then-two-year-old son. The first two

 domestic violence incidents required Ms. Lamebear to seek emergency medical care.

 The second incident also involved Ms. Lamebear calling her family for assistance

 and Mr. Livingston assaulting the family members who came to render aid by

 bashing in the front windshield of their vehicle with a pipe wrench. The third incident



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Federal Rule of Appellate Procedure 32.1 and Tenth Circuit Rule 32.1.
Appellate Case: 21-2108    Document: 010110760066       Date Filed: 10/28/2022    Page: 2



 of domestic violence can be called nothing short of cruel, depraved, and heinous.

 Mr. Livingston beat Ms. Lamebear for at least twenty minutes, punching her, kicking

 and stomping her, severing one of her fingers, and brutalizing her with a flashlight.

 Mr. Livingston did this with their son in the room. When Mr. Livingston was done

 beating Ms. Lamebear, he retired to bed, with their son on a mattress on the floor

 next to Ms. Lamebear as she wheezed in a pool of her own blood for over half an

 hour until police arrived after Mr. Livingston’s mother, rather than Mr. Livingston,

 called 911. Although Ms. Lamebear was still clinging to life when police arrived, she

 did not survive the medevac flight to the hospital. Mr. Livingston pleaded guilty to

 second-degree murder.

       Mr. Livingston’s Presentence Investigation Report (“PSR”) established a U.S.

 Sentencing Commission Guidelines range of 168 to 210 months. Although the district

 court denied the Government’s motion for an upward departure, it varied upward to

 240 months’ imprisonment. In support of the variance, the district court focused on

 Mr. Livingston’s escalating criminal activity, commission of the offense in front of

 Mr. Livingston’s and Ms. Lamebear’s son, and the “egregious,” “brutal,” and

 “extreme” nature of the offense. Mr. Livingston appeals, raising a single argument—

 his sentence is substantively unreasonable. We affirm the sentence because the

 reasons provided by the district court easily and incontestably support a sentence of

 at least 240 months.




                                            2
Appellate Case: 21-2108    Document: 010110760066         Date Filed: 10/28/2022   Page: 3



                                I.     BACKGROUND

                                 A.     Factual History

       At least as early as December 2018, Mr. Livingston began physically abusing

 Ms. Lamebear. A more serious incident of domestic violence occurred in January

 2019. In this incident, Mr. Livingston punched Ms. Lamebear in the face multiple

 times. Ms. Lamebear called family members for assistance. When family members

 arrived, Ms. Lamebear fled to their vehicle. Mr. Livingston pursued Ms. Lamebear

 out of a residence and toward the vehicle into which she entered, wielding a pipe

 wrench and smashing the front windshield of the vehicle. The domestic assault

 occurred in the presence of Mr. Livingston’s and Ms. Lamebear’s young child. This

 incident resulted in a charge of battery of a family member in tribal court.1

       On April 6, 2019, domestic violence escalated to murder. Mr. Livingston and

 Ms. Lamebear returned to Mr. Livingston’s mother’s home around 3:00 a.m.

 following a night out. Shortly thereafter, Mr. Livingston and Ms. Lamebear began

 arguing, with Mr. Livingston accusing Ms. Lamebear of cheating on him.


       1
         The two aforementioned incidents are the only documented incidents of
 domestic violence by Mr. Livingston against Ms. Lamebear. However, at sentencing,
 victim impact statements supported the conclusion that Ms. Lamebear endured
 additional violence at the hands of Mr. Livingston. See ROA Vol. III at 67, 69–70
 (family member stating Ms. Lamebear “always had a getaway bag ready to go,” had
 frequently stayed with relatives following incidents of physical abuse, and had
 temporarily moved to escape the domestic violence). Furthermore, Mr. Livingston’s
 criminal activity extended beyond domestic violence, as he incurred seven charges
 stemming from an incident where he allegedly drove under the influence of drugs
 with his and Ms. Lamebear’s child in the vehicle. This offense occurred shortly
 before the murder and Mr. Livingston was on release pending trial when the state
 dismissed the charges due to Mr. Livingston’s federal incarceration.
                                            3
Appellate Case: 21-2108     Document: 010110760066      Date Filed: 10/28/2022    Page: 4



 Mr. Livingston’s mother, Gertrude Livingston, heard crying coming from the

 bedroom and entered the room to find Mr. Livingston “on top of [Ms. Lamebear]

 with his fist raised.” ROA Vol. II at 16–17. Gertrude told Mr. Livingston to stop

 beating Ms. Lamebear; but Mr. Livingston responded that it was none of her business

 and ordered her to leave the room. Gertrude complied with this request but called

 911. Several minutes later, when the intensity of the thumping sounds increased,

 Gertrude reentered the bedroom and observed Ms. Lamebear “in a ball with her arms

 and hands around her head” and Mr. Livingston “stomping on [Ms. Lamebear] with

 his foot.” Id. at 17. Gertrude again tried to encourage Mr. Livingston to cease the

 assault on Ms. Lamebear; this, however, provoked Mr. Livingston to remove

 Gertrude from her own home.

       Mr. Livingston retrieved a flashlight and recommenced his attack on

 Ms. Lamebear. Outside, Gertrude heard the beating continue for ten to fifteen

 minutes, at which point sounds of the beating transitioned to a “wheezing” noise

 coming from the room. Id. Another half-hour passed before authorities arrived.

 During this time, Ms. Lamebear lay on the floor in a pool of her own blood

 struggling to breath and to maintain life. Meanwhile, Mr. Livingston retired to bed

 without calling for help or seemingly attempting to provide Ms. Lamebear any

 assistance.2 See ROA Vol. II at 17 (authorities noted that when they arrived, “[n]o aid

 seemed to have been rendered by [Mr. Livingston] who was found asleep”). Pictures



       2
           Nothing in the record suggests Mr. Livingston knew Gertrude had called 911.
                                            4
Appellate Case: 21-2108     Document: 010110760066        Date Filed: 10/28/2022    Page: 5



 taken at the scene depict blood splatter throughout the home, including on the walls

 and floor of the bedroom, on the door jamb to the hallway, in the hallway, and

 throughout the bathroom.

       Upon entering the bedroom, authorities found Ms. Lamebear badly beaten and

 covered in blood, but still alive. Authorities also found Mr. Livingston’s and

 Ms. Lamebear’s son “next to [Ms. Lamebear] as he slept on a mattress placed on the

 floor.” Id.; see also id. (“Upon arrival officers found the victim’s infant child asleep

 on a mattress which was placed on the floor next to the victim’s body.”). Still

 clinging to life and consciousness, Ms. Lamebear, in what may have been her final

 words, told authorities that “Troy did this to me.” Id. Although authorities medevac’d

 Ms. Lamebear, her heart stopped and she passed away before reaching the hospital.

       A Death Investigation Summary stated the following regarding the injuries

 suffered by Ms. Lamebear:

              Autopsy examination revealed multiple bruises, scrapes and skin
       tears of the face and scalp. Many of the scrapes and skin tears had a
       distinctive, curvilinear shape and may have been caused by the same
       object. Broken bones of the nose could be felt beneath the skin. There
       were bruises and tissue tears of the insides of the lips. There was
       bleeding in the deep tissues of the scalp and bleeding over the surface of
       the brain (subarachnoid hemorrhage). The brain was swollen, a change
       that can occur when the organ is damaged and/or deprived of oxygen.
              There were scrapes and bruises of the chest, abdomen and back.
       Multiple ribs were broken; some of the broken ribs may have been
       caused by attempts at cardiopulmonary resuscitation (CPR), but several
       of them, particularly those of the back, were caused by the beating.
       There were tissue tears of the left lung associated with broken ribs and
       there was bleeding in the chest cavities.
              There were scrapes, bruises and skin tears of the arms and hands
       and bruises and scrapes of the knees. There was a patterned area of


                                             5
Appellate Case: 21-2108     Document: 010110760066        Date Filed: 10/28/2022     Page: 6



        bruising and scrapes of the left shoulder that could represent a bite
        mark.

 Supp. App. at 63. On Ms. Lamebear’s head alone, there were twenty-seven

 curvilinear abrasions and contusions, consistent with Mr. Livingston striking her with

 the flashlight, and another seven non-patterned abrasions and contusions, consistent

 with him striking her with his fist or foot. Some of the abrasions were several layers

 of tissue deep, with signs of bone present at the base of the abrasions. The autopsy

 also noted “a laceration with near avulsion of the distal left index finger.”3 Id. at 73.

                                B.     Procedural History

        A grand jury indicted Mr. Livingston on one count of first-degree murder, in

 violation of 18 U.S.C. §§ 1111, 1153.4 Through a written agreement, Mr. Livingston

 pleaded guilty to a second-degree murder offense. The PSR established a Guidelines

 range of 168 to 210 months. The PSR discussed the possibility of an “Extreme

 Conduct” departure based on torture to the victim, gratuitous infliction of injury, and

 prolonging pain; but the probation officer recommended that “a sentence at mid-

 range of the guideline range appears to be sufficient.” ROA Vol. II at 29.




        3
         We spare the reader photographs of Ms. Lamebear’s injuries taken during the
 autopsy but have reviewed them. The photographs highlight the effects of the brutal
 beating rendered by Mr. Livingston. Due to their graphic nature, we would entertain
 a motion to seal the photographs.
        4
         Section 1111 of Title 18 of the United States Code is the statute governing
 murder. Meanwhile, 18 U.S.C. § 1153 permits for federal prosecution of certain
 crimes, including murder, if they are committed in Indian country.
                                             6
Appellate Case: 21-2108    Document: 010110760066        Date Filed: 10/28/2022       Page: 7



       The district court adopted the Guidelines range calculated in the PSR without

 objection from the Government or Mr. Livingston. The Government argued for a

 sentence of between 324 and 405 months based on either (1) a departure under

 United States Sentencing Commission, Guidelines Manual, §5K2.8 (Nov. 2018)

 given the length and brutality of the offense conduct or (2) a variance due to the

 offense conduct and the commission of the offense in the presence of

 Mr. Livingston’s and Ms. Lamebear’s son. Mr. Livingston presented testimony from

 Simone Viljoen, a forensic psychologist, in support of a lesser sentence, with her

 stating that (1) she was hopeful Mr. Livingston could rehabilitate because he showed

 self-motivation toward obtaining treatment; (2) the domestic violence incidents were

 partially attributable to “early exposure to violence in the home” when growing up

 and Mr. Livingston’s “fear of abandonment.”; (3) Mr. Livingston self-reported

 experiencing impulsivity, anger management, and substance abuse issues; (4) Mr.

 Livingston was experiencing PTSD, with him identifying “his killing of

 [Ms. Lamebear]” as the “most impact[ful]” event underlying the PTSD;

 (5) Mr. Livingston committed the offense while in a state of “emotional

 dysregulation”; and (6) Mr. Livingston was “deeply distressed and remorseful.” ROA

 Vol. III at 125, 134, 138–41 (emphasis added). Mr. Livingston also argued his

 offense conduct was more closely related to voluntary manslaughter than second-

 degree murder and that his youthful age—eighteen at the time of the offense—

 mitigated his conduct.



                                            7
Appellate Case: 21-2108    Document: 010110760066         Date Filed: 10/28/2022       Page: 8



       The district court denied both motions to depart, concluding the case did not

 fall “out of the heartland of cases for second degree murder.” Id. at 188. The district

 court then ruled on the motions for variances. The district court suggested

 Mr. Livingston’s criminal history score underrepresented his criminal history because

 (1) one case was not scored, partially because it occurred in tribal court; (2) the

 second set of charges were dropped because of the murder charge, and

 (3) Mr. Livingston committed the present offense while on pretrial release, see USSG

 §4A1.3(a)(2)(D). The district court indicated it would have departed upward to a

 range of 188 to 235 months had the Government raised an argument under USSG

 §4A1.3. The district court then discussed Mr. Livingston’s offense conduct,

 describing it as “egregious,” “brutal,” “extreme,” “horrific,” and “disturbing.” Id. at

 188, 189, 192–93. In full, the district court described Mr. Livingston’s offense

 conduct and the murder scene as follows:

       [T]his was a brutal offense. In looking at the Government’s exhibits, the
       various photos, [Ms. Lamebear] was beat almost to where she was
       unrecognizable. And [Mr. Livingston] admitted in his plea agreement that
       there were fists used, he kicked her, and then he used a flashlight. But she
       had extensive injuries all over her body.
               The record in this case also establishes that [Mr. Livingston’s]
       mother twice tried to intervene to put a stop to this, and the first time he
       said something along the lines of, it’s none of your business, and then the
       second time -- and this was sometime around the 911 call --
       [Mr. Livingston’s] mother was essentially locked out of the house. And
       then there’s the tape of the 911 call. And so that, to me, was egregious.
               This horrific murder of [Ms. Lamebear] was done in the presence of
       [Mr. Livingston’s] three-year-old son. Now, hopefully this little boy will
       not have memories of what happened, but the long and the short of it is, this
       little boy is going to grow up without his mother, and obviously he’s also
       going to grow up without his father, because [Mr. Livingston] is going to
       be serving a lengthy term of incarceration.

                                             8
Appellate Case: 21-2108    Document: 010110760066         Date Filed: 10/28/2022        Page: 9



               And also, I was struck by the video cam of the officer who entered
       the bedroom, and there’s [Ms. Lamebear] laying on the floor in a pool of
       her own blood dying. And there was blood all over the house, from those
       photos. So those photos and the fact that [Ms. Lamebear] was lying on the
       floor to me tends to negate any notion that [Mr. Livingston] tried to wipe
       off some of the blood. I mean, to me that’s just inconsistent, leaving her
       there to die on the floor while [Mr. Livingston] is in the bed with the three-
       year-old son. And so these are aggravating factors.
               And let me also say, there’s some dispute about whether the beating
       was 20 minutes or 40 minutes. Whether it’s 20 or 40, in my view, is really
       not that consequential. We know at a minimum it was 20 minutes, but it
       was horrific. And we do know from the presentation of the testimony of the
       case agent that the Navajo officers who initially responded said that at the
       time they responded, she was still living. So whether the beating was 20
       minutes or 40 minutes, she suffered for a period of time laying on the floor
       in her own blood, and the record doesn’t indicate that [Mr. Livingston] did
       anything to assist. And of course, that’s the justification or the basis
       for the second degree murder plea in this case.

 Id. at 191–93. For these reasons, the district opted to vary upward by 30 months,

 imposing a sentence of 240 months’ imprisonment.

       Mr. Livingston appeals his sentence. In his opening brief, Mr. Livingston

 raises a single issue—the district court imposed a substantively unreasonable

 sentence. See Appellant’s Br. at 8–9 (disclaiming any procedural challenge to

 sentence).5 To support his claim of error, Mr. Livingston first contends the district



       5
          In his Reply Brief, Mr. Livingston attempts to recast his argument as one
 asserting that the district court failed to consider certain 18 U.S.C. § 3553(a) factors.
 Reply Br. at 3 (“Mr. Livingston is further asking this Court to acknowledge that the
 district court failed in its obligation to give careful consideration and analysis of all
 the evidence related to the sentencing factors listed in 18 U.S.C. § 3553(a).”). But a
 district court “failing to consider the § 3553(a) factors” is a “form[] of procedural
 error.” United States v. Smart, 518 F.3d 800, 803 (10th Cir. 2008) (citing Gall v.
 United States, 552 U.S. 38, 51 (2007)). Accordingly, Mr. Livingston has waived this
 argument. See United States v. Yelloweagle, 643 F.3d 1275, 1280 (10th Cir. 2011);
 Bronson v. Swensen, 500 F.3d 1099, 1104 (10th Cir. 2007).
                                             9
Appellate Case: 21-2108      Document: 010110760066       Date Filed: 10/28/2022      Page: 10



  court placed too much weight on his prior domestic violence incidents and not

  enough weight on the abusive family in which he grew up. Second, Mr. Livingston

  focuses on the district court’s conclusion that the case fell within the “heartland” of

  second-degree murder offenses, arguing that if such is correct, a variance based on

  his offense conduct was improper because the Guidelines range accounts for offense

  conduct falling within the heartland of an offense. Third, Mr. Livingston attempts to

  liken his offense conduct to voluntary manslaughter rather than second-degree

  murder.

                                   II.    DISCUSSION

        We start by setting out the standard and framework for review. Then we apply

  that standard and reject Mr. Livingston’s substantive reasonableness challenge.

                        A.     Standard & Framework for Review

        “[W]e review the substantive reasonableness of a sentence for abuse of

  discretion.” United States v. Sanchez-Leon, 764 F.3d 1248, 1267 (10th Cir. 2014)

  (internal quotation marks omitted). We give “substantial deference to the district

  court’s weighing of the[] [§ 3553(a)] factors.” United States v. Barnes, 890 F.3d 910,

  915 (10th Cir. 2018). This is because “[t]he sentencing judge is in a superior position

  to find facts and judge their import under § 3553(a) in the individual case.” Id.

  (quoting Gall v. United States, 552 U.S. 38, 51 (2007)).

        An abuse of discretion exists “only if the district court was arbitrary,

  capricious, whimsical, or manifestly unreasonable when it weighed the permissible

  § 3553(a) factors in light of the totality of the circumstances.” Sanchez-Leon, 764

                                             10
Appellate Case: 21-2108     Document: 010110760066        Date Filed: 10/28/2022    Page: 11



  F.3d at 1267 (internal quotation marks omitted). In conducting abuse of discretion

  review, “[w]e do not reweigh the sentencing factors.” United States v. Blair, 933 F.3d

  1271, 1274 (10th Cir. 2019). As long as the selected sentence does not “exceed[] the

  bounds of permissible choice,” we will affirm the sentence. Barnes, 890 F.3d at 915

  (quotation marks omitted). “A sentence is more likely to be within the bounds of

  reasonable choice when the court has provided a cogent and reasonable explanation

  for it.” Id. at 917.

         “In reviewing a district court’s decision to deviate from the Guidelines, we

  ‘consider the extent of the deviation’ but give ‘due deference to the district court’s

  decision that the § 3553(a) factors, on the whole, justify the extent of the variance.’”

  United States v. Huckins, 529 F.3d 1312, 1317 (10th Cir. 2008) (quoting Gall, 552

  U.S. at 51). “[A] major [variance] should be supported by a more significant

  justification than a minor one.” Gall, 552 U.S. at 50. However, “[a]lthough sentences

  imposed within the correctly calculated Guidelines range may be presumed

  reasonable on appeal, sentences imposed outside the Guidelines range may not be

  presumed unreasonable.” Huckins, 529 F.3d at 1317.

                                      B.     Analysis

         Mr. Livingston advances three arguments for why his sentence is substantively

  unreasonable. To start, he contends the district court placed too much emphasis on

  his prior domestic violence incidents and the nature of the offense, while placing too

  little emphasis on Ms. Viljoen’s mitigation testimony. But it is not the role of this

  court to reweigh the § 3553(a) factors. Blair, 933 F.3d at 1274; see also United States

                                             11
Appellate Case: 21-2108     Document: 010110760066         Date Filed: 10/28/2022    Page: 12



  v. Miller, 978 F.3d 746, 754 (10th Cir. 2020) (“[W]e do not reweigh the sentencing

  factors.”).

         To the extent our substantive reasonableness review encompasses review of

  whether the reasons provided by the district court demonstrate the district court

  selected a sentence within the permissible range of choices, the reasons stated by the

  district court aptly support a sentence of at least 240 months. Within the § 3553(a)

  factors, a district court shall consider the “history and characteristics of the

  defendant” and the need “to protect the public from further crimes of the defendant.”

  18 U.S.C. §§ 3553(a)(1), (a)(2)(C). As the district court recognized, although this

  was not the first time Mr. Livingston used force and violence against Ms. Lamebear,

  the PSR did not assign Mr. Livingston a single criminal history point, partially

  because the proceeding on the January 2019 incident occurred in a tribal court.6 See

  USSG §4A1.2(i) (“Sentences resulting from tribal court convictions are not

  counted.”). Thus, Mr. Livingston’s criminal history score underrepresented his prior

  criminal conduct. And with a mere two criminal history points, the top end of his

  Guidelines range would have been 235 months. See USSG Ch. 5, Pt. A (Sentencing

  Table). Further, from December 2018 through the April 2019 murder of



         6
           We acknowledge the PSR does not identify the disposition of the tribal court
  proceeding. But even if the January 2019 domestic violence incident did not result in
  a conviction, the district court was permitted to consider Mr. Livingston’s conduct
  when assessing his history and characteristics, see United States v. Yates, 22 F.3d
  981, 988 (10th Cir. 1994). Further, Mr. Livingston received no criminal history
  points from the seven charges stemming from driving under the influence of drugs
  because the state dismissed the charges given the federal murder prosecution.
                                              12
Appellate Case: 21-2108    Document: 010110760066        Date Filed: 10/28/2022     Page: 13



  Ms. Lamebear, Mr. Livingston engaged in an escalating pattern of violence,

  permitting an upward variance. See United States v. Rollins, 861 F. App’x 257, 262–

  63 (10th Cir. 2021) (unpublished) (no abuse of discretion in varying upward by 15

  months based, in part, on escalating pattern of violence even where some incidents

  did not result in criminal charges); United States v. Silas, 787 F. App’x 525, 527–28

  (10th Cir. 2019) (unpublished) (no abuse of discretion where district court varied

  upward based on pattern of escalating criminal behavior). Accordingly, these two

  § 3553(a) factors provide sufficient justification for the substantive reasonableness of

  the district court’s upward variance to 240 months.

        Other compelling reasons identified by the district court further support the

  substantive reasonableness of the total upward variance. The § 3553(a) factors direct

  a court to consider “the nature and circumstances of the offense” and the “seriousness

  of the offense.” 18 U.S.C. §§ 3553(a)(1), (a)(2)(A). As relied on by the district court,

  several aspects of Mr. Livingston’s offense and offense conduct warranted a variant

  sentence of at least 240 months. First, Mr. Livingston committed the offense in front

  of his and Ms. Lamebear’s three-year-old child.7

        Second, the murder was not the result of a transient lapse of judgment or the

  singular exertion of force beyond Mr. Livingston’s intentions, but was the result of a


        7
          This consideration goes to the nature of the offense but not the extremeness
  of the offense conduct. Thus, to the extent the district court concluded
  Mr. Livingston’s offense conduct did not fall outside the heartland of second-degree
  murder, that finding did not encompass or account for Mr. Livingston committing the
  offense in the presence of his and Ms. Lamebear’s three-year-old child. See USSG
  §5K2.8 (allowing for departure based on “extreme conduct” of the defendant).
                                             13
Appellate Case: 21-2108     Document: 010110760066         Date Filed: 10/28/2022      Page: 14



  prolonged and sustained attack on Ms. Lamebear. Strikingly, Mr. Livingston’s

  mother twice urged Mr. Livingston to cease the beating. Mr. Livingston, however,

  responded by shooing his mother away the first time and removing her from her

  residence the second time. And rather than reflecting upon and moderating his

  conduct following either attempted intervention, Mr. Livingston intensified the

  degree and lethality of his force after both attempted interventions—going from

  punching Ms. Lamebear to kicking and stomping her after his mother’s first attempt

  to intervene and then going from kicking and stomping Ms. Lamebear to repeatedly

  striking her with a flashlight. This fact supports the finding that Mr. Livingston

  demonstrated a heightened degree of indifference and depravity when committing the

  murder. And, if there was any doubt regarding the indifference and depravity

  demonstrated by Mr. Livingston, his decision, upon concluding the beating, to retire

  to and fall asleep in bed as Ms. Lamebear lay on the floor, wheezing in a pool of her

  own blood while struggling to maintain life, conclusively resolves the matter.

         Third, as to the nature and circumstances of the offense, there can be little

  meaningful dispute that the district court accurately described Mr. Livingston’s

  conduct as “brutal,” “extreme,” and “horrific.” ROA Vol. III at 188, 189, 192, 193.

  The autopsy photographs and report depict all that is needed to support this

  conclusion by the district court, for Mr. Livingston, in the latter stage of his attack,

  struck Ms. Lamebear at least twenty-seven times in the head with a flashlight, often

  leaving gashing abrasions some of which cut down to Ms. Lamebear’s skull. In

  conclusion, to the extent Mr. Livingston’s history and characteristics did not, on their

                                              14
Appellate Case: 21-2108     Document: 010110760066        Date Filed: 10/28/2022        Page: 15



  own, justify a 30-month variance, the nature, circumstances, and seriousness of

  Mr. Livingston’s offense and offense conduct, independent of and in combination

  with his history and characteristics, easily support the substantive reasonableness of

  the 30-month variance.8

         This conclusion takes us to Mr. Livingston’s next argument—where the

  district court concluded the offense conduct was within the “heartland” of second-

  degree murder, it could not rely upon the nature and circumstances of the offense to

  impose an above-Guidelines sentence. But, here, the argument does not provide any

  basis for relief.

         First, the district court relied on considerations other than the nature and

  circumstances when imposing the variance. As already discussed, the district court

  cited Mr. Livingston’s history and characteristics and that Mr. Livingston committed

  the offense in front of his and Ms. Lamebear’s young child. These considerations

  sufficiently supported the substantive reasonableness of the upward variance.

         Second, our case law holds that “[t]he nature of a defendant’s brutal conduct in

  carrying out a murder [i]s an aggravating circumstance not contemplated by [USSG]

  §2A1.2 in setting an offense level for second degree murder.” United States v. Kelly,

  1 F.3d 1137, 1143 (10th Cir. 1993) (emphasis added). It was not arbitrary or

  unreasonable for the district court to conclude that Mr. Livingston’s offense conduct



         8
           Although Mr. Livingston faults the district court for not placing more weight
  on Ms. Viljoen’s testimony, her testimony was not of such great weight to preclude
  the district court from focusing on other § 3553(a) factors.
                                             15
Appellate Case: 21-2108     Document: 010110760066        Date Filed: 10/28/2022    Page: 16



  qualified as brutal. Cf. United States v. Hanson, 264 F.3d 988, 998–99 (10th Cir.

  2001) (in context of a Guidelines provision, defining “brutal” as “inhuman, coarsely

  cruel, savage, fierce” (quoting 2 Oxford English Dictionary 603 (2d ed. 1989))). As

  already discussed, on its face, Mr. Livingston sought to inflict suffering through the

  prolonged and escalating nature of his attack, particularly where Ms. Lamebear was

  defenselessly curled up in a ball for much of the attack. Mr. Livingston also acted

  with a heightened degree of indifference to Ms. Lamebear’s suffering, both by

  repeatedly striking Ms. Lamebear with the flashlight and by retiring to bed and going

  to sleep without rendering aid or seeking help, all while Ms. Lamebear laid on the

  floor wheezing to death in a pool of her own blood. See United States v. Brave Bull,

  828 F.3d 735, 738 (8th Cir. 2016) (concluding departure under USSG §5K2.8

  appropriate where defendant pushed victim down basement stairs, checked on

  victim’s status, and left victim there to die without seeking help). Accordingly, the

  district court’s statement that the case did not fall outside the “heartland” of second-

  degree murder did not preclude the district court from varying upward in this case.

        Lastly, Mr. Livingston argues his case is more akin to voluntary manslaughter

  than second-degree murder and this should have prompted the district court to vary

  downward from the Guidelines range. We disagree and conclude that

  Mr. Livingston’s offense conduct clearly falls within the second-degree murder

  statute. The elements for second-degree murder are (1) “the defendant caused the

  death of the victim named in the indictment”; (2) “the defendant killed the victim

  with malice aforethought”; and (3) “the killing took place within the . . . jurisdiction

                                             16
Appellate Case: 21-2108     Document: 010110760066        Date Filed: 10/28/2022      Page: 17



  of the United States.” Tenth Cir. Cri. Pattern Jury Instruction 2.53: Murder in the

  Second Degree (2021). The jury instruction goes on to define “malice aforethought”

  as acting “with callous and wanton disregard for human life.” Id. Put another way,

  malice aforethought may be shown based on “a gross deviation from a reasonable

  standard of care, of such a nature that a jury is warranted in inferring that the

  defendant was aware of a serious risk of death or serious bodily harm.” United States

  v. Soundingsides, 820 F.2d 1232, 1237 (10th Cir. 1987). Finally, the jury instruction

  states that a jury “may consider the use of a weapon or instrument, and the manner in

  which death was caused.” Tenth Cir. Cri. Pattern Jury Instruction 2.53.

        Given the prolonged nature of the beating, Mr. Livingston persisting in and

  intensifying the attack after his mother twice attempted to intervene, and

  Mr. Livingston’s use of the flashlight, one can easily conclude Mr. Livingston acted

  with malice aforethought, grossly deviated from a reasonable standard of care, and

  was aware of a serious risk of serious bodily injury. Accordingly, the district court

  correctly rejected Mr. Livingston’s contention that his conduct was more akin to

  voluntary manslaughter than second-degree murder.

        In summation, we do not reweigh the § 3553(a) factors considered by the

  district court. Further, the reasons offered by the district court for a 30-month upward

  variance—Mr. Livingston’s unscored criminal history, commission of the offense in

  front of his and Ms. Lamebear’s young child, and the “brutal,” “extreme,” and

  “horrific” nature of the offense—more than adequately support the substantive

  reasonableness of the variance and accompanying 240-month sentence.

                                             17
Appellate Case: 21-2108   Document: 010110760066    Date Filed: 10/28/2022   Page: 18



                               III.   CONCLUSION

        AFFIRMED.


                                         Entered for the Court


                                         Carolyn B. McHugh
                                         Circuit Judge




                                        18